Citation Nr: 1021535	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-29 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served as a member of the United States Air 
Force, with active service from September 1966 to September 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2007 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (the RO).  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest during the 
Veteran's active service and was not manifest to a 
compensable degree within one year after his separation from 
service.  A current diagnosis of a bilateral hearing loss 
disability for VA purposes is not of record. 

2.  Tinnitus was not manifest during the Veteran's active 
service.  A current diagnosis of bilateral tinnitus is not of 
record. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims of entitlement to 
service connection, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Prior to the adjudication of the Veteran's claims, a letter 
dated in January 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  The letter 
informed the Veteran that additional information or evidence 
was needed to support his service connection claims.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The January 2007 VCAA letter notified the Veteran of the 
elements of a service connection claim.  Since the Board has 
concluded that the preponderance of the evidence is against 
the Veteran's claims of service connection, any questions as 
to the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, the Board notes that the Veteran was notified of 
such in the January 2007 VCAA letter.  

In this case, the Veteran's service and VA treatment records 
have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The Board notes that the Veteran was afforded VA audiological 
examinations in May 2007, July 2007, September 2007 and 
August 2009 in connection with his claims.  See 38 C.F.R. 
§ 3.159(c)(4).  

The Board notes that the Veteran failed to report for the May 
2007 and July 2007 VA audiological examinations.  Shortly 
after failing to appear for the May 2007 VA audiological 
examination, the Veteran asserted that he did not report for 
such because he was out of town, and further stated "I am 
willing to take any exam deemed necessary for my claim for 
benefits."  See a May 2007 statement from the Veteran.  In 
an attempt to assist the Veteran, the RO rescheduled the VA 
audiological examination for July 2007.  Again, the Veteran 
failed to appear for the July 2007 VA audiological 
examination.  

After the Veteran's claims were denied in an August 2007 
rating decision, the Veteran asserted in a August 2007 
statement that he wished to have a VA audiological 
examination.  The Board notes that no good cause was shown 
for the Veteran's failure to report to the prior VA 
audiological examinations.  See 38 C.F.R. § 3.655.  
Nonetheless, in an attempt to further assist the Veteran, the 
RO rescheduled the Veteran for a VA audiological examination 
in September 2007.  As will be further discussed below, the 
September 2007 VA audiological examination report reflects 
that the Veteran was less than cooperative and misrepresented 
his hearing acuity, and thus, no diagnoses could be rendered 
or opinions formulated.  

After the Veteran's claims were again denied in the October 
2007 rating decision, the Veteran asserted that he attempted 
to comply with the September 2007 VA audiological examiner, 
but he was only able to read lips and could not hear the 
frequencies upon testing because of the constant tinnitus in 
both ears.  See statements from the Veteran dated in January 
2008 and February 2008 as well as the Veteran's September 
2008 substantive appeal.  

Due to the Veteran's statements outlined above, in a further 
attempt to assist the Veteran, the RO scheduled the Veteran 
for another VA audiological examination in August 2009.  
Again, the report of this examination reflects that the 
Veteran's responses to audiological testing were not 
considered to be valid due to poor inter-test agreement and 
inconsistencies in the Veteran's responses.  

Concerning the September 2007 and August 2009 VA audiological 
examinations, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The Board notes that the Veteran's claims 
file was neither available nor reviewed by the September 2007 
VA examiner.  Review of the August 2009 VA audiological 
examination report reflects that the Veteran's claims file 
was sent to the VA examiner, but there is no notation in the 
VA examination report which reflects that such was reviewed.  
However, as the September 2007 and August 2009 VA 
audiological examiners were unable to provide diagnoses or 
nexus opinions due to the Veteran's failure to cooperate with 
the testing process, the question of whether or not the VA 
examiners were able to review the Veteran's claims file is 
moot.  

The Veteran's representative has requested a remand of both 
issues for consideration of the guidelines provided in the VA 
Training Letter, TL 09-05 (Adjudication Claims for Hearing 
Loss and/or Tinnitus), issued on August 5, 2009.  However, 
the Board finds that there is no indication that the 
September 2007 or August 2009 VA audiological examiners 
failed to properly discharge their duties.  See United States 
v. Armstrong, 517 U.S. 456, 464, 116 S.Ct. 1480, 134 L.Ed.2d 
687 (1996) (" '[I]n the absence of clear evidence to the 
contrary, courts presume that [Government agents] have 
properly discharged their official duties.' ").  Indeed, when 
scheduling the August 2009 VA audiological examination, the 
RO specifically requested that the Veteran be examined by a 
VA medical professional other than the September 2007 VA 
audiological examiner.  As noted above, both VA audiological 
examiners noted that it was the Veteran's failure to 
cooperate with the testing procedures which led to a lack of 
diagnoses and nexus opinions.  

The Board notes the United States Court of Appeals for 
Veterans Claims' (the Court's) decision in  Martinak v. 
Nicholson, 21 Vet. App. 447 (2007) (outlining a VA 
audiological examiner's duty to elicit information from the 
Veteran concerning his medical history and conducting the 
necessary tests in accordance with standard medical practice 
and guidelines promulgated by the Secretary of Veterans' 
Affairs).  However, the Board notes that Martinak applies 
only to claims for increased ratings for service-connected 
hearing loss.  As the present case deals only with service 
connection for bilateral hearing loss, Martinak is 
inapplicable.  

Accordingly, the Board finds that there is no basis to find 
that the VA examinations are inadequate, or that a remand for 
a new examination is required.  The Board therefore concludes 
that the examinations are adequate for rating purposes.  See 
38 C.F.R. § 4.2 (2009).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




(CONTINUED ON NEXT PAGE)

1.  Entitlement to service connection for bilateral hearing 
loss

2.  Entitlement to service connection for bilateral tinnitus

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In order to prevail on the issue of service connection there 
must be medical evidence of (1) a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in- service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  Essential to the award 
of service connection is the first Hickson element, existence 
of a disability.  Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability].  

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including organic diseases of the 
nervous system such as hearing loss, if they are shown to be 
manifest to a degree of 10 percent or more within one year 
following the Veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the absence of evidence of a hearing 
loss disability in service is not fatal to a Veteran's claim.  
See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The Court 
has also held that evidence of a current hearing loss 
disability and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a Veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above mentioned frequencies are 26 
decibels or greater; or when a Veteran's speech recognition 
scores, using the Maryland CNC Test, are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

The Veteran maintains that his bilateral hearing loss and 
bilateral tinnitus are directly related to excessive noise 
exposure during service.  Because both claims involve similar 
issues and evidence, and as similar legal principles apply, 
the Board will address them in a common discussion.  

There is no controversy in this case as to whether the 
Veteran was exposed to excessive noise in service.  His 
service records indicate that he served as an aircraft 
mechanic, therefore his account of his exposure is credible 
and entirely consistent with the circumstances of his 
service.  See the Veteran's DD Form - 214.  Moreover, 
acoustic trauma in service has been conceded by the RO.  

The Veteran's service treatment records reflect that, due to 
his Military Occupational Specialty (MOS) and frequent noise 
exposure secondary to jet engines, the Veteran underwent 
periodic audiograms during his service as well as on 
enlistment and separation.  However, review of these 
audiograms fails to reflect a bilateral hearing loss 
disability for VA purposes as outlined by 38 C.F.R. § 3.385.  
In making this determination, the Board observes in passing 
that service department audiometric readings prior to October 
31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard 
Organization (ISO) units.  The Board has undertaken such a 
conversion, and the results of the Veteran's September 1966 
enlistment examination and May 1967 audiograms fail to meet 
the criteria for a hearing loss disability in either ear 
under 38 C.F.R. § 3.385.  See the Veteran's September 1966 
enlistment examination, August 1970 separation examination 
and audiograms dated in May 1967, December 1967 and October 
1969.  

There is no medical evidence suggesting that bilateral 
hearing loss was diagnosed within the one-year presumptive 
period after service.  As such, the provisions of 38 C.F.R. 
§§ 3.307, 3.309 are inapplicable.  

The Board notes that a key element to establishing service 
connection is to show that the Veteran has the claimed 
disabilities.  This element may only be shown through 
evidence of diagnoses.  The Court has held that a condition 
or injury incurred in service alone is not enough; there must 
be a current disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  

Though the Veteran complains that he suffers from bilateral 
hearing loss and bilateral tinnitus, the Board has reviewed 
all medical records and there are no such diagnoses of 
record.  Specifically, as noted above, the Veteran was 
provided VA audiological examinations in September 2007 and 
August 2009, the reports of such are associated with the 
Veteran's claim file.  However, review of both VA examination 
reports reflects that the Veteran's responses to audiometric 
testing were inconsistent and not representative of his true 
hearing acuity.  Both VA audiological examiners specifically 
stated that no diagnoses or nexus opinions could be rendered 
due to the Veteran's lack of cooperation with the audiometric 
testing procedures.  

Additionally, the Board finds it significant that the only VA 
treatment record which alludes to any complaints concerning 
hearing impairment does not mention complaints of tinnitus 
and fails to provide a diagnosis of bilateral hearing loss.  
See an August 2003 VA audiological evaluation consultation.  
Indeed, the remainder of the Veteran's VA treatment records 
are devoid of either complaints of or treatment for either 
bilateral hearing loss or bilateral tinnitus.  

And as mentioned, absent evidence of current diagnoses, 
service connection simply is not possible because there are 
no present conditions to attribute to incidents in service, 
even were the Board to assume for the sake of argument they 
indeed occurred as alleged.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent).

In addition, the Veteran is considered competent to describe 
his symptoms, but he is not competent to render or provide a 
current diagnosis.  Barr v. Nicholson, 21 Vet. App. 303 
(2007) (Lay testimony is competent to establish the presence 
of observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007) (noting, in a footnote, that sometimes a layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer).  The competent evidence 
establishes that the Veteran does not currently have 
bilateral tinnitus or bilateral hearing loss for VA purposes 
under 38 C.F.R. § 3.385.  Absent current diagnoses, service 
connection is not warranted.  As a preponderance of the 
evidence is against the claims for service connection for 
bilateral hearing loss and bilateral tinnitus, the benefit-
of-the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


